Name: Council Regulation (EEC) No 3679/85 of 20 December 1985 amending Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  tariff policy
 Date Published: nan

 No L 351 /2 Official Journal of the European Communities 28 . 12 . 85 COUNCIL REGULATION (EEC) No 3679/85 of 20 December 1985 amending Regulation (EEC) No 950/68 on the Common Customs Tariff tapes of a width of 1,3 cm or less , and allowing recording or reproduction at a speed of 50 mm per second or less should be raised from 8 % to 14 % from 1 January 1986 ; Whereas, by way of compensation, the tariff concession on certain products falling within subheading 85.21 D II should be reduced from 17 % to 14 % and those on certain products falling within subheading 84.52 B, 85.15 A III and 92.11 A III should be reduced to zero from 1 January 1986 ; Whereas, by way of compensation , account should also be taken of the consequences of the alignment of the tariffs of Spain and Portugal for products falling within subhea ­ dings 92.1*1 B, 85.21 D II, 84.52 B, 85.15 A III and 92.11 A III on the Common Customs Tariff as a consequence of their accession to the Community on 1 January 1986 ; Whereas these amendments should therefore be made to the Common Customs Tariff annexed to Council Regula ­ tion (EEC) No 950/68 ('), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Community has bound the customs duty on television image and sound recorders and reproducers falling within subheading 92.1 1 B of the Common Customs Tariff at a rate of 8 % ; whereas that binding is contained in the European Economic Community's sche ­ dule LXXII-EEC annexed to the General Agreement on Tariffs and Trade (GATT) ; Whereas the Community has found it desirable to replace the present voluntary export restraints on television image and sound recorders and reproducers, which are due to expire on 31 December 1985, with an appropriate tariff measure, thereby providing adequate import protection consistent with the GATT ; whereas the Community has accordingly invoked Article XXVIII of the GATT in order to modify its international commitment on the level of its customs duties for this product ; Whereas it has not been possible to reach agreement with the main supplier ; Whereas under Article XXVIII (3) (a) of the GATT, the Community is entitled, in the absence of agreement between the partners primarly concerned, to modify the concession in question ; whereas the Community consi ­ ders that it is necessary to proceed with the tariff modifi ­ cation proposed ; Whereas the tariff concession on those television image and sound recorders and reproducers using magnetic HAS ADOPTED THIS REGULATION : Article 1 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 is hereby amended as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985. For the Commission The President R. KRIEPS (') OJ No L 172, 22 . 7 . 1968 , p. 1 . 28 . 12. 85 Official Journal of the European Communities No L 351 /3 ANNEX Heading number Rates of duty Description Autonomous % Conventional % 1 2 3 4 84.52 Calculating machines ; accounting machines , cash registers , postage ­ franking machines, ticket-issuing machines and similar machines , incorporating a calculating device : A. Electronic calculating machines : Il I. Incorporating a printing device 14 12 II . Not incorporating a printing device 14 0 B. (unchanged) 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and recep ­ tion (including receivers incorporating sound recorders or reproducers) and television cameras ; radio navigational aid apparatus, radar appar ­ atus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and tele ­ vision cameras : I. and II . (unchanged) III . Receivers, whether or not incorporating sound recorders or reprodu ­ cers : a) Radio receivers and radiotelegraphic and radiotelephonic apparatus, for use in civil aircraft (a) 22 Free b) Other : I I 1 . Pocket receivers for calling or paging 22 12 2 . Other : lI || aa) Radiotelegraphic and radiotelephonic receivers 22 14 || bb) Radio-broadcast receivers : l\ Il 11 . Clock radios 22 0 \ 22. Receivers of a kind used in motor vehicles 22 14 33 . Other receivers capable of operating without an external source of power 22 0 44. Other receivers incapable of operating without an external source of power, with , in the same housing, one or more built-in loudspeaker ) 22 14 || 55 . Other receivers 22 14 cc) Television receivers , with integral tube 22 14 ll dd) Television receivers , without integral tube 22 14 IV . (unchanged) I (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . See also Section II B of the preliminary provisions . No L 351 /4 Official Journal of the European Communities 28 . 12. 85 Heading number Rates of duty Description Autonomous % Conventional % 1 2 3 4 85.2.1 Thermionic, cold cathode and photocathode valves and tubes (inclu ­ ding vapour or gas filled valves and tubes, cathode-ray tubes , television camera tubes and mercury arc rectifying valves and tubes) ; photocells ; mounted piezoelectric crystals ; diodes, transistors and similar semi ­ conductor devices ; light emitting diodes ; electronic micro-circuits : A. B. and C. (unchanged) / D. Diodes, transistors and similar semiconductor devices ; light emitting diodes ; electronic microcircuits : ll I. Wafers not yet cut into chips 21 9 Il II. Other 21 14 I E. (unchanged) I 92.11 Gramophones, dictating machines and other sound recorders or repro ­ ducers , including record-payers and tape decks, with or without sound ­ heads ; television image and sound recorders or reproducers : A. (unchanged) I. and II . (unchanged) III . Combined sound recorders and reproducers : a) Using magnetic tapes on reels , excluding cassettes, and allowing sound recording or reproduction at a either a single speed of 19 cm per second or at several speeds it those comprise only 19 cm per second and lower speeds 16 Free ll b) Other : l l 1 . Using cassette tape : l I aa) With built-in amplifier and one or more built-in louds ­peaker : I ll 1 1) Capable of functioning without an external power source 16 0 \ 22) Other 16 7 l bb) Other 16 7 ll 2. Other 16 7 l.I B. Television image and sound recorders or reproducers \ ll I. Using magnetic tape on reels or in cassettes : l I a) Of a width of 1,3 cm or less and allowing recording or reproductionat a speed of 50 mm per second or less 14 14 ll b) Other 13 8 II II. Other 14 14